DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.

Priority
The present application’s priority under Provisional US Application Number 62/045,887 is acknowledged. The present application’s status as a continuation of US Applications 14/844,124 and 15/973,687 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022 and 09/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Pgs. 8-9, filed 07/21/2022, with respect to the double patenting rejection of claims 1-10, 12-14, and 17-20 have been acknowledged. 
Applicant submits that terminal disclaimers to overcome the non-statutory double patenting rejection will be filed upon notification that the claims are in condition for allowance. Accordingly, the double patenting rejection of claims 1-10, 12-14, and 17-20 is upheld.
Applicant’s arguments, see Pgs. 9-10, filed 07/21/2022, with respect to the 35 USC 103 rejections have been fully considered and are persuasive.  
As discussed and agreed upon in the May 10, 2022 interview, neither Eskilson nor Whittaker teach or suggest “cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization”. However, the Examiner notes that such a limitation was not present in a previously-examined claim set and therefore necessitates further search and consideration. Accordingly, the 35 USC 103 rejection of independent claims 1, 15, and 17 has been withdrawn. The 35 USC 103 rejection of dependent claims 2-14, 16, and 18-20 is similarly withdrawn under the same reasoning as their respective independent claims. However, upon further search and consideration, new rejections are made in view of Eskilson and Abuelsaad; Eskilson, Fairgrieve, and Abuelsaad; and Eskilson, Nordbruch, and Abuelsaad.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are found in claim 1 of U.S. Patent No. 10,657,825. The only notable difference between the claims are the additional limitations presented in claim 1 of U.S. Patent No. 10,657,825, which are still found in the instant application in dependent claims 10 and 11. The amended limitation relating to cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization is taught by Abuelsaad in at least paragraph [0032] and is discussed in further detail in the corresponding 35 USC 103 rejection below.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claim 10 of the instant application can be found within independent claim 1 of U.S. Patent No. 10,657,825, presented in identical language.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1), Switkes (US 2013/0041576 A1), and Mudalige (US 2010/0256836 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are substantially similar and differ in the limitations incorporated from their respective independent claims. Limitations directed towards the lack of response to the request are taught by Mudalige in at least paragraph [0105], as is discussed further in the corresponding 35 USC 103 rejection below.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,657,825 in view of Fairgrieve et al. (US 2015/0081189 A1) and in further view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 15 of the instant application can be found in identical language in claim 15 of U.S. Patent No. 10,657,825. The only notable difference between the two claims is the presence of additional limitations. The limitation “and wherein the connection with the follower vehicle is terminated based on a non-received request from the follower vehicle to wait” may be found in claim 15 of U.S. Patent No. 10,657,825. The limitations directed towards the cancellation of the leader mode based on a deviation of a threshold distance from an anticipated route are taught by Fairgrieve in at least paragraphs [0044] and [0128], as is discussed in further detail below in the corresponding 35 USC 103 rejection. The amended limitation relating to cancelling the leader mode based on resetting an anticipated destination without authorization is taught by Abuelsaad in at least paragraph [0032] and is discussed in further detail in the corresponding 35 USC 103 rejection below.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,657,825 in view of Fairgrieve et al. (US 2015/0081189 A1) and in further view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 17 of the instant application can be found in identical language in claim 17 of U.S. Patent No. 10,657,825. A notable difference between the two claims is the presence of the additional limitations “transmitting a request to the leader vehicle to wait for the follower vehicle based on an obstacle; and placing the vehicle in an emergency mode and terminates the connection with the leader vehicle based on no response to the request to wait for the follower vehicle from the leader vehicle” in claim 17 of U.S. Patent No. 10,657,825. The amended limitation relating to cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization is taught by Abuelsaad in at least paragraph [0032] and is discussed in further detail in the corresponding 35 USC 103 rejection below.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,657,825 in view of Abuelsaad et al. (US 2016/0054143 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language of the two claims are identical and differ only in the limitations incorporated from their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson (US 2015/0243172 A1) in view of Abuelsaad et al. (US 2016/0054143 A1), hereinafter Abuelsaad.

Regarding claim 1, Eskilson teaches a system for vehicle operation assistance, comprising:
a processing unit;
Eskilson teaches ([0119]): "The control unit 240A, 240B further comprises a processor circuit 520 arranged so as to determine the stress level of the driver based on the performed measurement, and also arranged as to adapt the control algorithm to the determined stress level of the driver."
and a memory, storing processor-executable instructions, which when executed by the processing unit, perform:
Eskilson teaches ([0127]): "The processor circuit 520 can consist, for example, of one or a plurality of a Central Processing Unit (CPU), microprocessor, or other logic designed so as to execute instructions and/or to read and write data." Eskilson further teaches ([0128]): "In certain alternative embodiments the control unit 240A, 240B comprises a memory unit 52, which constitutes a storage medium for data." Eskilson even further teaches ([0130]): "A computer program can thereby include instructions for performing the method steps 401-405 when the computer program is loaded into the processor circuit 520."
automatically transmitting a request for help based on an emergency status of an occupant of a vehicle;
Eskilson teaches ([0102]): "In certain embodiments of the method 400, the control algorithm for the vehicle convoy 200 comprises measures to send an indication from a stress alarm to other drivers 210B of vehicles 220A, 220B in the vehicle convoy 200 when the determined 402 stress level of the first driver exceeds a limit value." Eskilson further teaches ([0103]): "Other drivers 210B in the vehicle convoy 200, or at least one other driver 210B in the vehicle convoy 200 can thus be warned about the degraded health condition of the lead driver and thereby be enabled to perform, or prepare themselves to perform, first aid measures such as cardiopulmonary resuscitation or the like, should such prove relevant."
receiving a "follow me" request from a potential leader vehicle in response to the request for help;
Eskilson teaches ([0106]): "In certain embodiments of the method 400, the control of the vehicle convoy is turned over to another driver 210B in the vehicle convoy 200 when the first driver 210A is the lead vehicle of the vehicle convoy and the determined 402 stress level of said driver exceeds a limit value."
placing the system in a follower mode based on an acceptance of the "follow me" request, received from the occupant of the vehicle via a vehicle interface, by establishing a connection with the potential leader vehicle,
Eskilson teaches ([0106]): "In certain embodiments of the method 400, the control of the vehicle convoy is turned over to another driver 210B in the vehicle convoy 200 when the first driver 210A is the lead vehicle of the vehicle convoy and the determined 402 stress level of said driver exceeds a limit value." Eskilson further teaches ([0032]): "The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B... Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Thus, the system is placed in a follow mode when the “follow me” request is received by establishing a connection with the potential leader vehicle. Eskilson even further teaches ([0034]): “A first measuring device 230A is adapted so as to scan one or more physical parameters of the driver 210A of the first vehicle. A second measuring device 230B is adapted so as to scan one or certain physical parameters of the driver 210B of the second vehicle, such as blood pressure and/or pulse.” Thus, the “follow me” request is received from the occupant of the vehicle via a vehicle interface (i.e., the measuring device 230A/230B).
wherein in follower mode the vehicle is a follower vehicle and the potential leader vehicle is a leader vehicle;
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle." 
wirelessly receiving a navigation instruction from the leader vehicle;
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle. Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Eskilson further teaches ([0034]): “A first measuring device 230A is adapted so as to scan one one or certain physical parameters of the driver 210A of the first vehicle. A second measuring device 230B is adapted so as to scan one or certain physical parameters of the driver 210B of the second vehicle… Each respective measuring device 230A, 230B then transmits these measurement values to a corresponding first and/or second control unit 240A, 240B over a wireless or wired connection. The control unit 240A, 240B in turn acts upon the control system 250 of the vehicle convoy.” Eskilson even further teaches ([0062]): “Control data, corrected and adapted to the stress level of the first driver, are then sent to the control system 250 of the vehicle convoy so as, by means thereof, to affect and guide decisions regarding the maneuvering, velocity regulation, gear shifting, vehicle spacing and the like of the vehicle convoy.” Thus, control data is sent from the first vehicle which is the leader of the vehicle convoy. The control data is used to control the navigation of the convoy. The Examiner has interpreted the act of ‘[guiding] decisions’ relating to navigation to be analogous to a navigation instruction.
and executing a driving maneuver in an autonomous fashion based on the navigation instruction from the leader vehicle.
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle. Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Eskilson further teaches ([0044]): "The control system 250 of the vehicle convoy is arranged so as to affect and control, for example, the distance between the vehicles 220A, 220B that are included in the vehicle convoy 200, the velocity of the vehicles 220A, 220B, the acceleration of the vehicles 220A, 220B that are included in the vehicle convoy 200, and similar parameters." Since the follower vehicle 220B is controlled by the driver of the first vehicle, the vehicle 220B executes driving maneuvers in an autonomous fashion based on instructions from the leader vehicle.
However, Eskilson does not outright teach cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization. Abuelsaad teaches vehicle following with unmanned aerial vehicle navigation assistance, comprising:
cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization;
Abuelsaad teaches ([0032]): "If UAV assistance program 110 determines that one or more users of UAV assistance application 106 have route segments that overlap the user's route and are near the user, UAV assistance program 110 directs navigation assistance UAV 114 to project a laser image on the bumper of a vehicle with the similar destination to act as a lead for the user. If the lead vehicle's route diverges from the user's route, UAV assistance program 110 directs navigation assistance UAV 114 to project a laser image on the bumper of another vehicle with the similar destination to act as a lead for the user." Here, the leader vehicle resets an anticipated destination without authorization by diverging from the user's route; as a result, the follower mode is cancelled for following the original lead vehicle and reestablished for another vehicle with a similar destination.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson to incorporate the teachings of Abuelsaad to provide cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization. Eskilson and Abuelsaad are each directed towards similar pursuits in the field of cooperative driving/vehicle following. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Abuelsaad, as doing so beneficially provides for the reconfiguration of follower mode to another vehicle with a similar destination, when an original lead vehicle diverges from the anticipated route to the destination, as recognized by Abuelsaad ([0032]).

Regarding claim 2, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. Eskilson further teaches:
the emergency status of the occupant of the vehicle is determined by the processing unit based on a body temperature, a pulse, a pulse rate, a respiration rate, a perspiration rate, a blood pressure, eye movement, body movement, head movement, or carbon dioxide output of the occupant of the vehicle.
Eskilson teaches ([0035]): "The measuring device 230A, 230B is arranged so as to measure one or several of the following physical parameters of the drivers 210A, 210B, for example systolic blood pressure, diastolic blood pressure, pulse, cardiac minute volume, vascular resistance, respiratory volume, respiratory rate, body temperature, skin temperature, blood adrenalin level... transpiration volume, amount of hand sweat exuded... eye movement... body movement..." Eskilson further teaches ([0034]): "Each respective measuring device 230A, 230B then transmits these measurement values to a corresponding first and/or second control unit 240A, 240B over a wireless or wired connection."

Regarding claim 5, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. Eskilson further teaches:
the processing unit implements an emergency response action based on the emergency status of the occupant.
Eskilson teaches ([0100]): "In certain embodiments, the method 400 comprises the triggering of an emergency stop of the vehicle convoy 200 when the determined 402 stress level of the driver exceeds a limit value… The emergency stop further enables the first driver 210A to receive medical assistance from his colleagues or other individuals at the scene."

Regarding claim 6, Eskilson and Abuelsaad teach the aforementioned limitations of claim 5. Eskilson further teaches:
the emergency response action includes automatically pulling the vehicle over via one or more automated driving maneuvers, automatically engaging hazard lights of the vehicle, or automatically navigating to a meeting location via one or more automated driving maneuvers.  
Eskilson teaches Eskilson teaches ([0100]): "In certain embodiments, the method 400 comprises the triggering of an emergency stop of the vehicle convoy 200 when the determined 402 stress level of the driver exceeds a limit value… The emergency stop further enables the first driver 210A to receive medical assistance from his colleagues or other individuals at the scene."

Regarding claim 7, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. Eskilson further teaches:
the connection between the follower vehicle and the leader vehicle is established based on vehicle to vehicle (V2V) communications, vehicle to motorcycle (V2M) communications, vehicle to cloud communications, dedicated short range communications (DSRC), or a cellular network.
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle. Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another."

Regarding claim 8, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. Eskilson further teaches:
the processing unit transmits a location of the follower vehicle, a driving maneuver to be executed by the follower vehicle, an anticipated route, an anticipated destination, or a vehicle parameter of the follower vehicle to a third party.
Eskilson teaches ([0146]): "According to certain alternative embodiments the vehicle 220A, 220B also comprises or is connectable to a unit for determining geographical position, such as a GPS module… The geographical positions and/or times of stress reactions on the part of the driver 210A, 210B and/or a plurality of drivers can thereby be sent to and stored in the external data storage unit 260 for subsequent display."

Regarding claim 14, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. Eskilson further teaches:
the leader vehicle is equipped with another system for vehicle operation assistance.
Eskilson teaches ([0043]): "The stored measurement values can also be used, for example, to investigate accidents that have occurred, and may enable detection of whatever physical parameter or parametric changes preceded an accident. Such detection can be used to further improve the control algorithm for the control system 250 of the vehicle convoy, as well as other control algorithms for, for example, the vehicle brake system or the like."

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson and Abuelsaad in view of Takeuchi et al. (US 2009/0218163 A1), hereinafter Takeuchi.

Regarding claim 3, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. However, neither Eskilson nor Abuelsaad outright teach determining the emergency status of the occupant based on an absence of operating actions from the occupant of the vehicle and an expected operating action. Takeuchi teaches a pressure detection device applied to a vehicle steering apparatus, comprising:
the emergency status of the occupant of the vehicle is determined by the processing unit based on an absence of operating actions from the occupant of the vehicle and an expected operating action.
Takeuchi teaches ([0073]): "The steering apparatus 800 may be attached to a vehicle (not shown). The pressure detection device 300b of the third embodiment discussed above is applied for the grip 820... For example, in response to no detection of the driver's gripping pressure applied to the grip 820 because of the driver's drowsy driving, a control circuit (not shown) may control a drive assembly (not shown) of the vehicle to forcibly brake the vehicle." Here, the expected operating action is holding the steering wheel.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Abuelsaad to incorporate the teachings of Takeuchi to provide determining the emergency status of the occupant based on an absence of operating actions from the occupant of the vehicle and an expected operating action. Incorporating the teachings of Takeuchi would be beneficial, as doing so advantageously stops the vehicle when it is detected that the driver is no longer gripping the steering apparatus (and is therefore no longer able to steer the vehicle), as recognized by Takeuchi ([0073]). This ultimately serves to protect the driver and the vehicle by forcing a stop rather than allowing for uncontrolled driving.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson and Abuelsaad in view of Nordbruch (US 2013/0179024 A1).

Regarding claim 4, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. However, while Eskilson does teach receiving medical help ([0110]), neither Eskilson does not outright teach an initiation of communication with a help center. Nordbruch teaches a method for operating a vehicle, comprising:
the processing unit initiates communication with a help center based on the emergency status of the occupant.
Nordbruch teaches ([0021]): "Furthermore, safety system 10 may be designed in the form of a computer unit on which a safety program capable of executing at least one of the following functions is running: outputting a warning signal via input/output 7, outputting a warning signal to other road users and/or to external computer unit 14 with the aid of communication device 5. The warning signal may contain the information that the driver is in a poor state of health and that an accident is to be expected or that assistance should be provided for the driver, for example... In addition, safety system 10 may also transmit corresponding information and data to a hospital 12."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Abuelsaad to incorporate the teachings of Nordbruch to provide initiating communication with a help center based on the emergency status of the occupant. Incorporating the teachings of Nordbruch would be advantageous, as doing so beneficially notifies others (such as health professionals or a hospital) that the driver of the vehicle is in a poor state of health. This is particularly advantageous, as it allows for checking of the driver's state of health by the hospital, as recognized by Nordbruch ([0011]).

Claims 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson and Abuelsaad in view of Switkes et al. (US 2013/0041576 A1), hereinafter Switkes.

Regarding claim 9, Eskilson and Abuelsaad teach the aforementioned limitations of claim 8. However, neither Eskilson nor Abuelsaad outright teach generating a leader score for the leader vehicle based on the leader vehicle's interactions with the follower vehicle. Switkes teaches systems and methods for semi-autonomous convoying of vehicles, comprising:
the third party or the processing unit of the follower vehicle generate a leader score for the leader vehicle based on the leader vehicle's interactions with the follower vehicle.
Switkes teaches ([0035]): "The server 890 and/or the system onboard each vehicle makes decisions and suggestions based on knowledge of one or more of… recent history of linking…" Switkes further teaches ([0037]): "The determination of which vehicle to suggest may take into account several factors, and choose an optimum such as the vehicle which minimizes a cost function... This cost function could have any of the factors listed above."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Abuelsaad to incorporate the teachings of Switkes to provide generating a leader score for the leader vehicle based on the leader vehicle's interactions with the follower vehicle. Incorporating the teachings of Switkes would be beneficial, as doing so would allow for the selection of an optimum leader vehicle based on the minimized weighted cost function. This arrangement provides a leader vehicle optimized for the factors considered by the cost function, as recognized by Switkes ([0037]).

Regarding claim 10, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. However, neither Eskilson nor Abuelsaad outright teach transmitting a request to the leader vehicle to wait for the follower vehicle based on an obstacle. Switkes teaches systems and methods for semi-autonomous convoying of vehicles, comprising:
the processing unit transmits a request to the leader vehicle to wait for the follower vehicle based on an obstacle.
Switkes teaches ([0038]): "Once the two vehicles have decided to coordinate, they may manually adjust their speed, or it may be automatic. If manual, the system may suggest to the leader to slow down and to the follower to speed up. Or if the leader is stationary (at a truck stop, rest stop, etc.), it may suggest that he delay his departure the appropriate amount of time." Here, the truck stop, rest stop, etc. are considered to be obstacles because the traveling of the convoy is impeded when the leader is stationary near them.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Abuelsaad to incorporate the teachings of Switkes to provide transmitting a request to the leader vehicle to wait for the follower vehicle based on an obstacle. Incorporating the teachings of Switkes would be beneficial, as it improves the ability of the vehicles to coordinate cooperative driving. More specifically, incorporating the teachings of Switkes advantageously allows for the leader vehicle to wait for the follower vehicle when confronted with an obstacle, helping to keep the vehicles closer together in a controlled manner, as recognized by Switkes ([0038]).

Regarding claim 12, Eskilson and Abuelsaad teaches the aforementioned limitations of claim 1. However, neither Eskilson nor Abuelsaad outright teach basing the acceptance of the "follow me" request on a leader score associated with the leader vehicle indicative of the potential leader vehicle's previous interactions with other follower vehicles. Switkes teaches systems and methods for semi-autonomous convoying of vehicles, comprising:
the acceptance of the "follow me" request is based on a leader score associated with the leader vehicle indicative of the potential leader vehicle's previous interactions with other follower vehicles.
Switkes teaches ([0035]): "The server 890 and/or the system onboard each vehicle makes decisions and suggestions based on knowledge of one or more of… recent history of linking…" Switkes further teaches ([0037]): "The determination of which vehicle to suggest may take into account several factors, and choose an optimum such as the vehicle which minimizes a cost function... This cost function could have any of the factors listed above."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Abuelsaad to incorporate the teachings of Switkes to provide basing the acceptance of the "follow me" request on a leader score associated with the leader vehicle indicative of the potential leader vehicle's previous interactions with other follower vehicles. Incorporating the teachings of Switkes would be beneficial, as doing so would allow for the selection of an optimum leader vehicle based on the minimized weighted cost function. This arrangement provides a leader vehicle optimized for the factors considered by the cost function, as recognized by Switkes ([0037]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson, Abuelsaad, and Switkes in view of Mudalige (US 2010/0256836 A1).

Regarding claim 11, Eskilson, Abuelsaad, and Switkes teach the aforementioned limitations of claim 10. However, neither Eskilson, Abuelsaad, nor Switkes outright teach placing the system in an emergency mode and terminating the connection with the leader vehicle based on a lack of a response to the request. Mudalige teaches autonomous vehicle management applied to vehicle platoons, comprising:
the processing unit places the system in an emergency mode and terminates the connection with the leader vehicle based on a lack of a response to the request
Mudalige teaches ([0105]): "In the event of a long term issue in communication between formation vehicles… a speed profile definition can be utilized in a control module to utilize a desirable stopping maneuver profile. In the alternative, if the medium-term autonomy period has passed and the Follower Vehicle has still not heard from the Leader Vehicle, the Follower Vehicle will attempt the following fail-safe procedures: ... switch to "unitary driving" mode and autonomous navigation, if possible..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson, Abuelsaad, and Switkes to incorporate the teachings of Mudalige to provide placing the system in an emergency mode and terminating the connection with the leader vehicle based on a lack of a response to the request. Eskilson, Abuelsaad, Switkes, and Mudalige are each directed towards similar pursuits in the field of vehicle platooning/cooperative driving. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Mudalige, as doing so beneficially provides a "fail-safe" procedure for scenarios in which the leader vehicle fails to communicate. ([0105]). One of ordinary skill in the art would recognize that the options provided by the fail-safe procedures of Mudalige ultimately serve to improve the safety of the follower vehicle by allowing for independent control in such a scenario.
However, neither Eskilson, Abuelsaad, nor Mudalige outright teach a request from the follower vehicle to the leader vehicle to wait for the follower vehicle. Switkes further teaches:
[the request] to wait for the follower vehicle from the leader vehicle.
Switkes teaches ([0038]): "Once the two vehicles have decided to coordinate, they may manually adjust their speed, or it may be automatic. If manual, the system may suggest to the leader to slow down and to the follower to speed up. Or if the leader is stationary (at a truck stop, rest stop, etc.), it may suggest that he delay his departure the appropriate amount of time."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson, Abuelsaad, Switkes, and Mudalige to further incorporate the teachings of Switkes to a request from the follower vehicle to the leader vehicle to wait for the follower vehicle. Incorporating the teachings of Switkes would be beneficial, as it improves the ability of the vehicles to coordinate cooperative driving. More specifically, incorporating the teachings of Switkes advantageously allows for the leader vehicle to wait for the follower vehicle when confronted with an obstacle, helping to keep the vehicles closer together in a controlled manner, as recognized by Switkes ([0038]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson and Abuelsaad in view of Slusar (US 9,390,451 B1).

Regarding claim 13, Eskilson and Abuelsaad teach the aforementioned limitations of claim 1. However, neither Eskilson nor Abuelsaad outright teach a fee arrangement between the leader vehicle and the follower vehicle. Slusar teaches an insurance system related to a vehicle-to-vehicle communication system, including applications directed towards drafting during cooperative driving, comprising:
there is a fee arrangement between the leader vehicle and the follower vehicle.
Slusar teaches (Col. 23 lines 15-40): "For example, a reward can be allocated every second, minute, or mile in which the vehicles are engaged in the drafting relationship… For example, if the reward is a payment, the system can cause the payment to be debited from a bank account associated with the following vehicle and credited to the account of the lead vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Abuelsaad to incorporate the teachings of Slusar to provide a fee arrangement between the leader vehicle and the follower vehicle. Incorporating the teachings of Slusar would be beneficial, as it is well known in the art that vehicle platooning/following is associated with drafting fuel savings, as recognized by Slusar (Col. 23 lines 15-40). Thus, incorporating the teachings of Slusar beneficially provides a leading vehicle (which may not otherwise receive tangible benefits from drafting) with rewards from vehicles taking advantage of the benefits provided by drafting behind the leader vehicle.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Fairgrieve et al. (US 2015/0081189 A1), hereinafter Fairgrieve, and in further view of Abuelsaad.

Regarding claim 15, Eskilson teaches a system for vehicle operation assistance, comprising:
a processing unit;
Eskilson teaches ([0119]): "The control unit 240A, 240B further comprises a processor circuit 520 arranged so as to determine the stress level of the driver based on the performed measurement, and also arranged as to adapt the control algorithm to the determined stress level of the driver."
and a memory, storing processor-executable instructions, which when executed by the processing unit, perform:
Eskilson teaches ([0127]): "The processor circuit 520 can consist, for example, of one or a plurality of a Central Processing Unit (CPU), microprocessor, or other logic designed so as to execute instructions and/or to read and write data." Eskilson further teaches ([0128]): "In certain alternative embodiments the control unit 240A, 240B comprises a memory unit 52, which constitutes a storage medium for data." Eskilson even further teaches ([0130]): "A computer program can thereby include instructions for performing the method steps 401-405 when the computer program is loaded into the processor circuit 520."
receiving a request for help based on an emergency status of an occupant of a potential follower vehicle;
Eskilson teaches ([0102]): "In certain embodiments of the method 400, the control algorithm for the vehicle convoy 200 comprises measures to send an indication from a stress alarm to other drivers 210B of vehicles 220A, 220B in the vehicle convoy 200 when the determined 402 stress level of the first driver exceeds a limit value." Eskilson further teaches ([0103]): "Other drivers 210B in the vehicle convoy 200, or at least one other driver 210B in the vehicle convoy 200 can thus be warned about the degraded health condition of the lead driver and thereby be enabled to perform, or prepare themselves to perform, first aid measures such as cardiopulmonary resuscitation or the like, should such prove relevant."
transmitting a "follow me" request to the potential follower vehicle in response to the request for help;
Eskilson teaches ([0106]): "In certain embodiments of the method 400, the control of the vehicle convoy is turned over to another driver 210B in the vehicle convoy 200 when the first driver 210A is the lead vehicle of the vehicle convoy and the determined 402 stress level of said driver exceeds a limit value."
placing the system in a leader mode based on an acceptance of the "follow me" request, received from the occupant of the potential follower vehicle via a vehicle interface of the potential follower vehicle, by establishing a connection with the potential follower vehicle,
Eskilson teaches ([0106]): "In certain embodiments of the method 400, the control of the vehicle convoy is turned over to another driver 210B in the vehicle convoy 200 when the first driver 210A is the lead vehicle of the vehicle convoy and the determined 402 stress level of said driver exceeds a limit value." Eskilson further teaches ([0032]): "The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B... Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Thus, the system is placed in a follow mode when the “follow me” request is received by establishing a connection with the potential leader vehicle. Eskilson even further teaches ([0034]): “A first measuring device 230A is adapted so as to scan one or more physical parameters of the driver 210A of the first vehicle. A second measuring device 230B is adapted so as to scan one or certain physical parameters of the driver 210B of the second vehicle, such as blood pressure and/or pulse.” Thus, the “follow me” request is received from the occupant of the vehicle via a vehicle interface (i.e., the measuring device 230A/230B).
wherein in leader mode, a vehicle equipped with the system for vehicle operation assistance is a leader vehicle and the potential follower vehicle is a follower vehicle;
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle." 
and executing a driving maneuver and wirelessly transmitting a navigation instruction to the follower vehicle which causes execution of a corresponding driving maneuver on the follower vehicle in an autonomous fashion.
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle. Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Eskilson further teaches ([0062]): “Control data, corrected and adapted to the stress level of the first driver, are then sent to the control system 250 of the vehicle convoy so as, by means thereof, to affect and guide decisions regarding the maneuvering, velocity regulation, gear shifting, vehicle spacing and the like of the vehicle convoy.” Thus, control data is sent from the first vehicle which is the leader of the vehicle convoy. The control data is used to control the navigation of the convoy. The Examiner has interpreted the act of ‘[guiding] decisions’ relating to navigation to be analogous to a navigation instruction. Eskilson even further teaches ([0044]): "The control system 250 of the vehicle convoy is arranged so as to affect and control, for example, the distance between the vehicles 220A, 220B that are included in the vehicle convoy 200, the velocity of the vehicles 220A, 220B, the acceleration of the vehicles 220A, 220B that are included in the vehicle convoy 200, and similar parameters." Since the follower vehicle 220B is controlled by the driver of the first vehicle, the vehicle 220B executes driving maneuvers in an autonomous fashion based on instructions from the leader vehicle.
However, Eskilson does not outright teach cancelling the leader mode based on a deviation of a threshold distance from an anticipated route. Fairgrieve teaches a method of adaptive cruise control applied to vehicle following, comprising:
cancelling the leader mode based on a deviation of a threshold distance from an anticipated route
Fairgrieve teaches ([0128]): "As will be described in more detail below, when the vehicle 10 is following a leading vehicle 13 that is travelling at a speed less than the set speed of the vehicle 10, driver_set_speed, the VCU 15 is operable to cause the vehicle 10 to maintain the user prescribed distance distance_following behind the leading vehicle 13. The VCU 15 is operable in this situation to detect a deviation of the leading vehicle 13 from a substantially straight path. When the VCU 15 detects that the leading vehicle 13 has deviated from a substantially straight path by more than a prescribed amount, the autonomous cruise control system VCU 15 is configured to suspend maintenance of the prescribed distance behind the leading vehicle 13. This function may be referred to as suspension of the distance maintenance feature of the autonomous cruise control system." The control system 250 of Eskilson ([0044]) is known to "affect and control, for example, the distance between the vehicles 220A, 220B that are included in the vehicle convoy 200..." Thus, one of ordinary skill in the art would be motivated to modify the teachings of Fairgrieve such that the suspension of the maintenance of the prescribed distance behind the leading vehicle 13 is managed by the control system 250 of Eskilson, which is known to provide a similar function.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson to incorporate the teachings of Fairgrieve to provide cancelling the leader mode based on a deviation of a threshold distance from an anticipated route. Eskilson and Fairgrieve are each directed towards similar pursuits in the field of vehicle platooning/cooperative driving. As such, one of ordinary skill in the art would find it beneficial to incorporate the teachings of Fairgrieve, as doing so advantageously provides that, if the leading vehicle becomes invisible to the following vehicle as a consequence of the deviation, the following vehicle is not caused to accelerate back to the driver set speed, as the VCU instead causes the following vehicle to remain at its current speed until the following vehicle reaches the location at which the leading vehicle deviated from the substantially straight path ([0129]).
However, neither Eskilson nor Fairgrieve outright teach cancelling the leader mode based on resetting an anticipated destination without authorization. Abuelsaad teaches vehicle following with unmanned aerial vehicle navigation assistance, comprising:
and a reset of an anticipated destination without authorization
Abuelsaad teaches ([0032]): "If UAV assistance program 110 determines that one or more users of UAV assistance application 106 have route segments that overlap the user's route and are near the user, UAV assistance program 110 directs navigation assistance UAV 114 to project a laser image on the bumper of a vehicle with the similar destination to act as a lead for the user. If the lead vehicle's route diverges from the user's route, UAV assistance program 110 directs navigation assistance UAV 114 to project a laser image on the bumper of another vehicle with the similar destination to act as a lead for the user." Here, the leader vehicle resets an anticipated destination without authorization by diverging from the user's route; as a result, the leader mode is cancelled for the original lead vehicle and reestablished for another vehicle with a similar destination.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Fairgrieve to incorporate the teachings of Abuelsaad to provide cancelling the leader mode based on resetting an anticipated destination without authorization. Eskilson, Fairgrieve, and Abuelsaad are each directed towards similar pursuits in the field of vehicle platooning/cooperative driving. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Abuelsaad, as doing so beneficially provides for the reconfiguration of follower mode to another vehicle with a similar destination, when an original lead vehicle diverges from the anticipated route to the destination, as recognized by Abuelsaad ([0032]).

Regarding claim 16, Eskilson, Fairgrieve, and Abuelsaad teach the aforementioned limitations of claim 15. Eskilson further teaches:
the follower vehicle is equipped with another system for vehicle operation assistance.
Eskilson teaches ([0043]): "The stored measurement values can also be used, for example, to investigate accidents that have occurred, and may enable detection of whatever physical parameter or parametric changes preceded an accident. Such detection can be used to further improve the control algorithm for the control system 250 of the vehicle convoy, as well as other control algorithms for, for example, the vehicle brake system or the like."

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson in view of Nordbruch and in further view of Abuelsaad.

Regarding claim 17, Eskilson teaches a method for vehicle operation assistance, comprising:
automatically transmitting, using a transmitter, a request for help based on an emergency status of an occupant of a vehicle;
Eskilson teaches ([0102]): "In certain embodiments of the method 400, the control algorithm for the vehicle convoy 200 comprises measures to send an indication from a stress alarm to other drivers 210B of vehicles 220A, 220B in the vehicle convoy 200 when the determined 402 stress level of the first driver exceeds a limit value." Eskilson further teaches ([0103]): "Other drivers 210B in the vehicle convoy 200, or at least one other driver 210B in the vehicle convoy 200 can thus be warned about the degraded health condition of the lead driver and thereby be enabled to perform, or prepare themselves to perform, first aid measures such as cardiopulmonary resuscitation or the like, should such prove relevant." Eskilson even further teaches ([0032]): "Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another."
receiving, using a receiver, a "follow me" request from a potential leader vehicle in response to the request for help;
Eskilson teaches ([0106]): "In certain embodiments of the method 400, the control of the vehicle convoy is turned over to another driver 210B in the vehicle convoy 200 when the first driver 210A is the lead vehicle of the vehicle convoy and the determined 402 stress level of said driver exceeds a limit value." Eskilson further teaches ([0032]): "Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another."
placing the vehicle in a follower mode, using a processing unit, based on an acceptance of the "follow me" request received…  by establishing a connection with the potential leader vehicle,
Eskilson teaches ([0106]): "In certain embodiments of the method 400, the control of the vehicle convoy is turned over to another driver 210B in the vehicle convoy 200 when the first driver 210A is the lead vehicle of the vehicle convoy and the determined 402 stress level of said driver exceeds a limit value." Eskilson further teaches ([0032]): "The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B... Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another."
wherein in follower mode the vehicle is a follower vehicle and the potential leader vehicle is a leader vehicle;
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle." 
wirelessly receiving, using the receiver, a navigation instruction from the leader vehicle; 
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle. Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Eskilson further teaches ([0034]): “A first measuring device 230A is adapted so as to scan one one or certain physical parameters of the driver 210A of the first vehicle. A second measuring device 230B is adapted so as to scan one or certain physical parameters of the driver 210B of the second vehicle… Each respective measuring device 230A, 230B then transmits these measurement values to a corresponding first and/or second control unit 240A, 240B over a wireless or wired connection. The control unit 240A, 240B in turn acts upon the control system 250 of the vehicle convoy.” Eskilson even further teaches ([0062]): “Control data, corrected and adapted to the stress level of the first driver, are then sent to the control system 250 of the vehicle convoy so as, by means thereof, to affect and guide decisions regarding the maneuvering, velocity regulation, gear shifting, vehicle spacing and the like of the vehicle convoy.” Thus, control data is sent from the first vehicle which is the leader of the vehicle convoy. The control data is used to control the navigation of the convoy. The Examiner has interpreted the act of ‘[guiding] decisions’ relating to navigation to be analogous to a navigation instruction.
and executing a driving maneuver in an autonomous fashion, using the processing unit, based on the navigation instruction from the leader vehicle.
Eskilson teaches ([0032]): "FIG. 2A shows a vehicle convoy 200 that is controlled by a control algorithm. The vehicle convoy 200 includes a first vehicle 220A that is driven by a first driver 210A, and a second vehicle 220B that is driven by a second driver 210B. These vehicles 220A, 220B that are included in the vehicle convoy 200 are controlled by the driver 210A of the first vehicle. Furthermore, the vehicles 220A, 220B that are included in the vehicle convoy 200 are adapted so as to communicate wirelessly with one another." Eskilson further teaches ([0044]): "The control system 250 of the vehicle convoy is arranged so as to affect and control, for example, the distance between the vehicles 220A, 220B that are included in the vehicle convoy 200, the velocity of the vehicles 220A, 220B, the acceleration of the vehicles 220A, 220B that are included in the vehicle convoy 200, and similar parameters." Since the follower vehicle 220B is controlled by the driver of the first vehicle, the vehicle 220B executes driving maneuvers in an autonomous fashion based on instructions from the leader vehicle.
However, while Eskilson does teach receiving medical help ([0110]), Eskilson does not outright teach an initiation of communication with a help center. Nordbruch teaches a method for operating a vehicle, comprising:
...via help center assistance…
Nordbruch teaches ([0021]): "Furthermore, safety system 10 may be designed in the form of a computer unit on which a safety program capable of executing at least one of the following functions is running: outputting a warning signal via input/output 7, outputting a warning signal to other road users and/or to external computer unit 14 with the aid of communication device 5. The warning signal may contain the information that the driver is in a poor state of health and that an accident is to be expected or that assistance should be provided for the driver, for example... In addition, safety system 10 may also transmit corresponding information and data to a hospital 12."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson to incorporate the teachings of Nordbruch to provide initiating communication with a help center based on the emergency status of the occupant. Incorporating the teachings of Nordbruch would be advantageous, as doing so beneficially notifies others (such as health professionals or a hospital) that the driver of the vehicle is in a poor state of health. This is particularly advantageous, as it allows for checking of the driver's state of health by the hospital, as recognized by Nordbruch ([0011]).
However, neither Eskilson nor Nordbruch outright teach cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization. Abuelsaad teaches vehicle following with unmanned aerial vehicle navigation assistance, comprising:
cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization;
Abuelsaad teaches ([0032]): "If UAV assistance program 110 determines that one or more users of UAV assistance application 106 have route segments that overlap the user's route and are near the user, UAV assistance program 110 directs navigation assistance UAV 114 to project a laser image on the bumper of a vehicle with the similar destination to act as a lead for the user. If the lead vehicle's route diverges from the user's route, UAV assistance program 110 directs navigation assistance UAV 114 to project a laser image on the bumper of another vehicle with the similar destination to act as a lead for the user." Here, the leader vehicle resets an anticipated destination without authorization by diverging from the user's route; as a result, the follower mode is cancelled for following the original lead vehicle and reestablished for another vehicle with a similar destination.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson and Nordbruch to incorporate the teachings of Abuelsaad to provide cancelling the follower mode based on the leader vehicle resetting an anticipated destination without authorization. Eskilson and Abuelsaad are each directed towards similar pursuits in the field of vehicle platooning/cooperative driving. As such, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Abuelsaad, as doing so beneficially provides for the reconfiguration of follower mode to another vehicle with a similar destination, when an original lead vehicle diverges from the anticipated route to the destination, as recognized by Abuelsaad ([0032]).

Regarding claim 18, Eskilson, Nordbruch, and Abuelsaad teach the aforementioned limitations of claim 17. Eskilson further teaches:
determining, using the processing unit, the emergency status of the occupant of the vehicle based on a body temperature, a pulse, a pulse rate, a respiration rate, a perspiration rate, a blood pressure, eye movement, body movement, head movement, or carbon dioxide output of the occupant of the vehicle.
Eskilson teaches ([0035]): "The measuring device 230A, 230B is arranged so as to measure one or several of the following physical parameters of the drivers 210A, 210B, for example systolic blood pressure, diastolic blood pressure, pulse, cardiac minute volume, vascular resistance, respiratory volume, respiratory rate, body temperature, skin temperature, blood adrenalin level... transpiration volume, amount of hand sweat exuded... eye movement... body movement..." Eskilson further teaches ([0034]): "Each respective measuring device 230A, 230B then transmits these measurement values to a corresponding first and/or second control unit 240A, 240B over a wireless or wired connection."

Regarding claim 19, Eskilson, Nordbruch, and Abuelsaad teach the aforementioned limitations of claim 18. Eskilson further teaches:
the body temperature, the pulse, the pulse rate, the respiration rate, the perspiration rate, the blood pressure, the eye movement, the body movement, the head movement, or the carbon dioxide output of the occupant are detected by a sensor.
Eskilson teaches ([0035]): "The measuring device 230A, 230B is arranged so as to measure one or several of the following physical parameters of the drivers 210A, 210B, for example systolic blood pressure, diastolic blood pressure, pulse, cardiac minute volume, vascular resistance, respiratory volume, respiratory rate, body temperature, skin temperature, blood adrenalin level... transpiration volume, amount of hand sweat exuded... eye movement... body movement..." Eskilson further teaches ([0034]): "Each respective measuring device 230A, 230B then transmits these measurement values to a corresponding first and/or second control unit 240A, 240B over a wireless or wired connection."

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eskilson, Nordbruch, and Abuelsaad in view of Takeuchi.

Regarding claim 20, Eskilson, Nordbruch, and Abuelsaad teach the aforementioned limitations of claim 17. However, neither Eskilson, Nordbruch, nor Abuelsaad outright teach determining the emergency status of the occupant based on an absence of operating actions from the occupant of the vehicle and an expected operating action. Takeuchi teaches a pressure detection device applied to a vehicle steering apparatus, comprising:
determining, using the processing unit, the emergency status of the occupant of the vehicle based on an absence of operating actions from the occupant of the vehicle and an expected operating action.
Takeuchi teaches ([0073]): "The steering apparatus 800 may be attached to a vehicle (not shown). The pressure detection device 300b of the third embodiment discussed above is applied for the grip 820... For example, in response to no detection of the driver's gripping pressure applied to the grip 820 because of the driver's drowsy driving, a control circuit (not shown) may control a drive assembly (not shown) of the vehicle to forcibly brake the vehicle." Here, the expected operating action is holding the steering wheel.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eskilson, Nordbruch, and Abuelsaad to incorporate the teachings of Takeuchi to provide determining the emergency status of the occupant based on an absence of operating actions from the occupant of the vehicle and an expected operating action. Incorporating the teachings of Takeuchi would be beneficial, as doing so advantageously stops the vehicle when it is detected that the driver is no longer gripping the steering apparatus (and is therefore no longer able to steer the vehicle), as recognized by Takeuchi ([0073]). This ultimately serves to protect the driver and the vehicle by forcing a stop rather than allowing for uncontrolled driving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohmura et al. (US 2015/0153733 A1) teaches a control apparatus of a vehicle, including vehicle convoying and the detection of a health state of a driver. Fung et al. (US 2013/0226408 A1) teaches an automatic response/control upon detecting that a driver is drowsy or otherwise inattentive, including the control of a low speed follow system. Whittaker et al. (US 2008/0059007 A1) teaches a system and method for autonomously convoying vehicles, including cancelling the follower mode based on an intent status indicating malicious intent of a driver of the leader vehicle (see at least [0047] and [0006]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662